DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received September 23, 2021:
Claim 10 has been added as per Applicant’s request.  Claim 4 has been canceled.  Claims 1-3 and 5-10 are pending with claims 8-9 withdrawn as being drawn to an unelected invention.
US 2016/0259189 / WO2015/129320 (Fukatsu et al.), previously relied upon, is no longer relied upon.  However, new references are relied upon to render obvious the newly cited claim limitations.  All changes to the rejection are necessitated by the amendment.
Information Disclosure Statement
The information disclosure statement filed September 17, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0028767 (Inose et al.) as evidenced by US 2016/0036009 (Cho et al.) and in view of CN 104051705 (Zang et al.).
As to claim 1, Inose et al. teach a secondary-battery electrode manufacturing method, comprising: a first step of forming an active material layer (positive electrode active substance in area [12A]) on at least one surface of a long core body (positive electrode collector base member [12]) (fig. 2A; para 0047); and a second step of cutting an electrode precursor into a predetermined shape by using a continuous wave laser (via laser beam [35]; figs. 2A-2C, para 0048; YAG laser exemplified para 0058), the electrode precursor being the long core body having the active material layer formed thereon (fig. 2A), wherein the second step of cutting the electrode precursor includes cutting, by the continuous wave laser, the active material layer formed on the surface of the core body (figs. 2A-2C; para 0048-0049, 0056-0058).  (Note: Cho et al. is relied upon as an evidentiary reference to show that YAG laser cutting is a continuous wave laser cutting; see para 0130.)
	Inose et al. do not teach that after the second step of cutting, a step of compressing a portion of the active material layer which has been previously cut by the continuous wave laser.
	However, Zang et al. teach of a method of making a battery, including cutting pole portions with laser cutting, wherein after cutting with a laser, the portion is rolled (para 0015).  The motivation to roll the cut portion after laser cutting is to prepare high-efficiency, high-quality, and low-consumption pole pieces (para 0015).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to cut pole portions with laser cutting, wherein after cutting with a laser, the portion is rolled (as taught by Zang et al. and applied to Inose et al. (which cuts a portion 
	As to claim 3, Inose et al. teach of using a laser to cut the electrode materials (para 0058).  The electrodes are stacked within a battery, wherein electrode precursors are laser-cut into an electrode size - 125 mm x 65 mm (para 0058).  
	As to claim 5, Inose et al. exemplify a spot diameter of 12 micrometer (lies within the claimed range) (para 0058).  Inose et al.’s exemplified laser output is 20 W, and the exemplified cutting speed is 20 mm/sec (para 0058).  Although Inose et al. do not teach that the continuous wave laser has an output of 1000-3000 W and a cutting speed of 1000-5000 mm/s, Inose et al. teach that the laser output and the relative moving speed of the laser beam (as well as the diameter) should be adjusted appropriately for the positive electrodes of a stacked battery (para 0054).  Therefore a continuous wave laser has an output of 1000-3000 W and a cutting speed of 1000-5000 mm/s would be obvious.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.04(II)(A).  The reason that one of ordinary skill in the art would find that a continuous wave laser having an output of 1000-3000 W and having a cutting speed of 1000-5000 mm/s would be obvious lies in the fact that Inose et al. recognizes the discovery of workable ranges as obvious; additionally Inose et al. sets forth that the ability to appropriately cut the electrodes in light of the absorption rate and thermal conductivity is dependent upon the output and relative moving speed (para 
	As to claim 7, Inose et al. teach the secondary-battery electrode manufactured by the method of manufacturing according to claim 1 (see the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake).  That method is used in a method of manufacturing a secondary battery (abs).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inose et al. as evidenced by Cho et al. and in view of Zang et al., as applied to claim 1 above, and further in view of view US 2010/0024203 (Kim et al.)
	As to claim 2, Inose et al. teach wherein, in a first step, an exposed portion, wherein a surface of the long core body is exposed (areas not covered by the active material 
	Inose et al.’s exposed portion is along the lateral direction (fig. 2A) (shorter side).  Thus, Inose et al. does not specifically teach that the exposed portion is along the longitudinal direction (longer side) of the electrode precursor.  However, the length and width of an electrode is a mere change in shape and/or size (shape – regarding what type of rectangular shape is formed regarding placement of the tab; size, regarding the dimensions), which has been held by the Office to be obvious  See MPEP §2144.04(IV)(A)/§2144.04(IV)(B).  Additionally Kim et al. shows that the choosing of which side is longitudinal or lateral regarding the exposed area (where the tab is) is merely an obvious choice to one of ordinary skill in the art; see para 0027 “predetermined width and length of an electrode, electrodes having a variety of sizes can be manufactured without restriction.”  Accordingly, Kim et al. shows obviousness regarding a mere change in shape/size regarding the dimensions of the electrode, consistent with MPEP §2144.04(IV)(A)/§2144.04(IV)(B).  
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inose et al. as evidenced by Cho et al. and in view of Zang et al., as applied to claim 1 above, and further in view of view of US 2006/0016308 (Katai et al.).
As to claim 6, Inose et al. teaches cutting an active material layer with a continuous wave laser (para 0058; fig. 2A).  (Cho et al. as evidentiary reference – para 0130). An angle is form by an end surface of the active material layer and a surface of the long core body (fig. 2A).  Additionally, as indicated by the micrographs seen in figs. 3 and 4 (the cut edges is not completely smooth), a protrusion exists at/near the end surface the cut portion (which includes the end surface of the active material).
	Inose et al. do not teach that an angle formed by an end surface of the active material layer and a surface of the long core body is 55-85º.
	However, Katai et al. teach of a cutting in general electrodes regarding aluminum current collectors.  Specifically a cutting angle of less than 75º may result in chipping of the current collector, while a cutting angle exceeding 88º may result in burrs (para 0045).  Thus, the motivation for cutting between 75-88º (overlaps claimed range) is to prevent breaking the current collector and prevent burrs from forming (para 0045).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to cut between 75-88 º (as taught by Katai et al., and as applied to the laser cutting of Inose et al., which cuts the active material and current collector) in order to prevent breaking the current collector and prevent burrs from forming.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to cut the electrode cut between 75-88 º (which in light of the combination would yield the active material layer and a surface of the long core body having the same angle, in light of the combination) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It has been held that discovering that general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller,105 USPQ 233.  Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  Also, see MPEP §2144.05(II)(B).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inose et al. as evidenced by Cho et al. and in view of Zang et al., as applied to claim 1 above, and further in view of view of WO 2014/103561A1 (Tsukuda) (note: US 2016/0214205 is relied upon as an English translation of the WO document). 
	Inose et al. as evidenced by Cho et al. and in view of Zang et al. render obvious cutting active material layer and compressing thereafter (see the rejection to claim 1 for full details incorporated herein but not reiterated herein for brevity’s sake).  It is noted that Zang et al. recognizes that laser cutting has some effect on smoothness and irregularity of edges (abs, para 0006).  However, the machine translation makes it difficult to ascertain the recognition of forming protrusions and rolling/pressing regarding these protrusions. 
	Accordingly, the combination does not clearly recognize that compressing includes pressing protrusions formed in the cut portion (of the active material layer).
	However, Tsukada et al. provides a teaching regarding laser cutting in general, which confirms that these cut portions form burrs (protrusions), wherein pressing deburrs the product (para 0003).  The motivation for pressing protrusions on a cut surface is to .
	Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive. 
	The arguments are drawn towards the amendment (requiring compression after cutting) overcoming Cho in view of Fukatsu (due to Fukatsu et al.’s cutting being a different manner – shearing rather than continuous wave laser – and simultaneous pressing and cutting).
	Examiner respectfully disagrees.  In light of the amendment, Fukatsu is no longer relied upon in the rejection.  Zang et al. is now relied upon to render obvious the newly cited claim limitations.  Thus, the argument is not persuasive, the rejection of record is maintained.
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.

	Examiner submits that in light of the clarification, MPEP §2144.04(IV)(A)/§2144.04(IV)(B) and Kim et al. are relied upon to render obvious the claim limitations (regarding a longitudinal side).  Thus, the argument is not persuasive, the rejection of record is maintained.
	With respect to the arguments regarding the 103 rejections, Applicant argues that the prior art used to render obvious the rejected claims (Katai) do not cure the deficiencies of the rejection applied to the independent claim (currently Inose et al. as evidenced by Cho et al. and in view of Zang).  Applicant does not argue how the combination is not proper.  Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
	Regarding claim 10, Applicant argues that the newly cited claim limitations are not rendered obvious over the prior art of record.
	Examiner submits that Tsukada is a newly cited reference to render obvious the newly cited claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759